440 F.2d 992
UNITED STATES of America ex rel. John BUTLER, Petitioner-Appellee,v.James A. THOMAS, Warden, Rikers Island Prison, New York,Respondent-Appellant.
No. 731, Docket 35814.
United States Court of Appeals, Second Circuit.
Argued March 17, 1971.Decided April 27, 1971.

Stanley Buchsbaum, New York City (J. Lee Rankin, Corporation Counsel of City of New York, of counsel), for respondent-appellant.
William E. Hellerstein, New York City (Milton Adler, The Legal Aid Society, New York City, of counsel), for petitioner-appellee.
Before MOORE and SMITH, Circuit Judges, and TIMBERS,1 District judge.
PER CURIAM:


1
This is an appeal from an order of the United States District Court for the Southern District of New York, John M. Cannella, Judge, granting appellee's petition for a writ of habeas corpus.  The opinion below is reported at 319 F.Supp. 524 (S.D.N.Y.1970).


2
In the light of our opinion filed heretofore in United States ex rel. Farmer v. Kosan, 440 F.2d 1256 (2d Cir. 1971), the order of the district court is reversed with direction that the petition for the writ be dismissed.



1
 Chief Judge, United States District Court for the District of Connecticut, sitting by designation